number release date id office uilc cca_2011051809141337 ---------- from ------------------- sent wednesday date am to ---------------------- cc ------------------------------------ subject re informal request for advice under sec_6227 the tax_matters_partner tmp of a tefra partnership may file an administrative_adjustment_request on behalf of the partnership sec_6227 alternatively any partner can file an aar on his own behalf sec_6227 remics are subject_to the tefra partnership procedures under sec_860f that section provides that the residual_interest holders shall be treated as partners a remic does not have a traditional general_partner who could be designated as tmp under sec_6231 consequently sec_1_860f-4 provides that all residual_interest holders are treated as general partners for tmp designation purposes only a properly designated tmp may file an aar on behalf of the partnership even if that person was not authorized to file the original return under sec_1_860f-4 this tracks similar rules that apply to llc's under sec_301_6231_a_7_-2 a tefra proceeding or tmp level aar is analogous to a class action of the partners with the tmp being the fiduciary for the class so it is appropriate to have the remic tmp file a partnership-level aar even if he had no authority to sign the original partnership return
